DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 01/13/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 1, 64, and 67 have been withdrawn; and (2) the 35 U.S.C. 103 rejection of claim 63 over Bumbak and Boyle has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, and 60-68
Withdrawn claims: 				None
Previously cancelled claims: 	3, 5-11, 13, 16-17, 19, 23-46, 49-50, and 53-59
Newly cancelled claims:			63
Amended claims: 				1, 12, 14, 22, 64, and 67
New claims: 					69-73
Claims currently under consideration:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, 60-62, and 64-73
Currently rejected claims:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, 60-62, and 64-73		
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 01/13/2022 has been entered.

Claim Objections
Claim 72  is objected to because of the following informalities:  it recites a density of “150-75 g/L” which presumably is meant to read “150-175 g/L”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 12, 14, 21, 22, 47, 48, 61, 62, 64, and 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology).
Regarding claim 1, Bumbak teaches a method for heterotrophic cultivation of a culture of Chlamydomonas reinhardtii at a pH of 6.9 wherein the acetate is the sole carbon source (Table 2 on page 35).  Bumbak also teaches that the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall Chlamydomonas reinhardtii is inhibited by amounts of acetate greater than 0.4 g/L (Table 2 on page 35), then a skilled practitioner would readily recognize that Chlamydomonas reinhardtii can produce a high density culture using a fedbatch method of cultivation, thereby rendering the claimed method for aerobic, heterotrophic cultivation of a culture of a Chlamydomonas sp. wherein acetate is provided as a sole carbon source as obvious.  Bumbak also teaches an auxostat-fedbatch system wherein changes in pH are countered up to a predefined value through the addition of substrate and exemplifies a situation wherein acetic acid was used to maintain a pH set point (page 41, column 2, paragraphs 1-2).  Since the determination of the set point is effectively arbitrary (so long as it is within the starting pH range and the final pH range), the claim thus only requires a drop in the pH after the feeding has started, which is taught by Bumbak in the use of acetic acid in a pH auxostat system.  From the disclosure of a culture of Chlamydomonas reinhardtii wherein acetate is the sole carbon source and wherein the pH is 6.9, a skilled practitioner would readily recognize that a pH-auxostat system comprising acetate as the carbon source and as the Chlamydomonas reinhardtii culture when the pH fluctuates above 6.9 can be implemented.  Therefore, the step of maintaining a production culture of the Chlamydomonas sp. at a pH set point between 6.0 and 7.0 and the step of initiating feeding of the production culture by providing acetate as a sole carbon source when the production culture exceeds the set point by a predetermined amount and discontinuing the feeding with the carbon source when the pH decreases by a predetermined amount is rendered obvious.  Bumbak does not teach the cultivation is aerobic.
However, Boyle teaches that cultivation of the Chlamydomonas reinhardtii discussed in Table 2 on page 35 of Bumbak occurred under aerobic conditions (Boyle, Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak by using aerobic conditions as taught by Boyle.  Since Bumbak summarized the results of the Chlamydomonas reinhardtii study performed by Boyle in Table 2, a skilled practitioner would be motivated to consult the cited Boyle reference for more information on the study, thereby rendering the claimed aerobic conditions obvious.
Regarding claim 2, Bumbak teaches the invention as disclosed above in claim 1, including the production culture is maintained in the absence of light (Boyle, page 4, column 1, paragraph 2).
Regarding claim 4, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page 41, column 2, paragraphs 1-2) as described in the rejection of claim 1 above, the pH of 6.9 serves as the set point of the culture.  Although the disclosed pH set point is not part prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious, especially in light of the claimed group consisting of 6.8 and 7.0.
Regarding claim 12, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  It also states that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode (page 37, column 2, paragraph 1).  From these disclosures, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight, which renders the claimed target densities of 150-200 g/L dry cell weight obvious.  A skilled practitioner would also recognize that if densities of greater than 150 g/L dry cell weight are obtainable, then densities less than 150 g/L dry cell weight are also obtainable, which renders the claimed density of 50-75 g/L obvious.
Regarding claim 14, Bumbak teaches the invention as disclosed above in claim 12, including fedbatch cultivation is the most effective technique for reaching high biomass concentrations in a short time (page 39, column 2, paragraph 2).  Although it does not specify the density to be reached within 250 hours after inoculation of the production culture, the term “short time” at least suggests a timeframe that overlaps the claimed Chlamydomonas inoculum provides a high cell density during the generation of the production culture.
Regarding claims 21 and 22, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas sp. is Chlamydomonas reinhardtii (Table 2 on page 35).
Regarding claim 47, Bumbak teaches the invention as disclosed above in claim 1, including the disclosed microalgae are natural microalgae (page 42, column 2, paragraph 2).  Therefore, Chlamydomonas sp. not containing a heterologous gene is rendered obvious.
Regarding claim 48, Bumbak teaches the invention as disclosed above in claim 1, including interest in transgenic microalgae (page 42, column 2, paragraph 2).  Therefore, Chlamydomonas sp. containing a heterologous gene is rendered obvious.
Regarding claim 61, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page 41, column 2, paragraphs 1-2) as described in the rejection of claim 1 above, the pH of 6.9 serves as the set point of the culture.  Although the disclosed pH set point is not 6.5 as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious.
Regarding claim 62, Bumbak teaches the invention as disclosed above in claim 1, including the Chlamydomonas culture was maintained at 6.9 (Table 2 on page 35).  Since Bumbak also teaches the use of an auxostat in maintaining the pH of the medium (page prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious.  
Regarding claim 64, Bumbak teaches a method for heterotrophic cultivation of a culture of Chlamydomonas reinhardtii at a pH of 6.9 wherein the acetate is the sole carbon source (Table 2 on page 35).  Bumbak also teaches that the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  Bumbak states that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore limiting the amount of residual substrate in the culture broth (page 37, column 2, paragraph 1) and the toxic effects due to high substrate concentrations (page 39, column 2, paragraph 3).  Since Chlamydomonas reinhardtii is inhibited by amounts of acetate greater than 0.4 g/L (Table 2 on page 35), then a skilled practitioner would readily recognize that Chlamydomonas reinhardtii can produce a high density culture using a fedbatch method of cultivation, thereby rendering the claimed method for aerobic, heterotrophic cultivation of a culture of a Chlamydomonas sp. wherein acetate is provided as a sole carbon source is obvious.  Bumbak also teaches an auxostat-fedbatch system wherein changes in pH are countered up to a predefined value through the addition of substrate and exemplifies a situation wherein acetic acid was used Chlamydomonas reinhardtii wherein acetate is the sole carbon source and wherein the pH is 6.9, a skilled practitioner would readily recognize that a pH-auxostat system comprising acetate as the carbon source and as the buffering component to reduce the pH of the Chlamydomonas reinhardtii culture when the pH fluctuates above 6.9 can be implemented.  Although the disclosed pH set point is not 6.5 as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Therefore, the claimed pH set point is rendered obvious as is the step of initiating feeding of the production culture by providing acetate as a sole carbon source when the production culture exceeds the set point by a predetermined amount and discontinuing the feeding with the carbon source when the pH decreases by a predetermined amount is rendered obvious.  Furthermore, from the disclosure regarding a high cell density culture being concentrations greater than 150 g/L, a skilled practitioner would readily understand that densities less than 150 g/L dry cell weight will also be obtained at intermediate stages of growth, which renders the claimed target density of 75-100 g/L obvious.
However, Boyle teaches that cultivation of the Chlamydomonas reinhardtii 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak by using aerobic conditions as taught by Boyle.  Since Bumbak summarized the results of the Chlamydomonas reinhardtii study performed by Boyle in Table 2, a skilled practitioner would be motivated to consult the cited Boyle reference for more information on the study, thereby rendering the claimed aerobic conditions obvious.
Regarding claim 69, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  From this disclosure, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight and that densities less than 150 g/L dry cell weight will also be obtained at intermediate stages of growth, which renders the claimed density of 75-100 g/L obvious.
Regarding claim 70, 
Regarding claim 71, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  From this disclosure, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight and that densities less than 150 g/L dry cell weight will also be obtained at intermediate stages of growth, which renders the claimed density of 125-150 g/L obvious.
Regarding claim 72, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  From this disclosure, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight, which renders the claimed density of 150-175 g/L obvious.
Regarding claim 73, Bumbak teaches the invention as disclosed above in claim 1, including the definition of a “high-cell-density culture” is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L (page 37, column 1, paragraph 4).  From this disclosure, a skilled practitioner would readily understand that a high density cell culture would involve growing the culture to a density of greater than 150 g/L dry cell weight, which renders the claimed density of 175-200 g/L obvious.

Claims 15, 18, 20, 52, 60, and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology) as applied to claims 1 and 64 above, in view of Moheimani (Moheimani et al., “Harvesting and dewatering of high-productivity bulk microalgae systems”, May 2016, Micro-algal production for biomass and high-value products, pages 253-266; PDF page numbers relied on for citations).
Regarding claim 15, Bumbak teaches the invention as disclosed above in claim 1, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and microalgal species for use in the production animal feed and biofuel (page 36, column 2, paragraph 1).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the harvesting of Chlamydomonas sp. from the production culture.
However, Moheimani teaches harvesting and dewatering technologies for producing animal feeds and fuels from microalgal species (page 2, lines 46-49) and that harvesting the microalgae is typically the next step after the growth phase of a production culture (page 5, lines 108-109).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting microalgae from the production culture as  Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation, but does not teach processing steps after the growth phase, a skilled practitioner would be motivated to consult an additional reference such as Moheimani in order to determine subsequent processing steps after the growth phase.  Therefore, harvesting Chlamydomonas sp. from the production culture is rendered obvious.
Regarding claim 18, Bumbak teaches the invention as disclosed above in claim 15, including the method further comprising drying the harvested Chlamydomonas sp. after harvesting and dewatering the microalgae (Moheimani, page 3, lines 50-52) to form a stable product (Moheimani, page 13, lines 310-312).
Regarding claim 20, Bumbak teaches the invention as disclosed above in claim 18, including the method further comprising drying the Chlamydomonas sp. to a moisture content of less than 20% (corresponding to drying microalgal paste with a dry matter content of about 20%), such as 10-15% moisture content (Moheimani, page 13, lines 311-312; page 14, lines 317-318), which falls within the claimed moisture content range.
Regarding claim 52, Bumbak teaches the invention as disclosed above in claim 15, including the method further comprising preparing a nutritional supplement from the Chlamydomonas sp. harvested from the production culture (Moheimani, page 2, lines 43-46).
Regarding claim 60, 
Regarding claim 65, Bumbak teaches the invention as disclosed above in claim 64, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and microalgal species for use in the production animal feed and biofuel (page 36, column 2, paragraph 1).  It also discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the harvesting of Chlamydomonas sp. from the production culture and preparing a nutritional supplement or nutritional additive from the harvested Chlamydomonas sp.
However, Moheimani teaches harvesting and dewatering technologies for producing animal feeds and fuels from microalgal species (page 2, lines 46-49) and that harvesting the microalgae is typically the next step after the growth phase of a production culture (page 5, lines 108-109).  Moheimani also teaches the preparation of a nutritional supplement from microalgae harvested from the production culture (Moheimani, page 2, lines 43-46).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting microalgae from the production culture and preparing a nutritional supplement or nutritional additive from the harvested microalgae as taught by Moheimani.  Since Bumbak teaches microalgal species for animal feed and biofuel production and discloses Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation, but does not teach processing steps after the growth phase, a skilled practitioner would be motivated to consult an additional reference such as Moheimani in order to determine subsequent processing steps after the growth phase.  In consulting Moheimani, the skilled practitioner would also find that microalgae Chlamydomonas sp. from the production culture and using it to prepare a nutritional supplement is rendered obvious.
Regarding claim 66, Bumbak teaches the invention as disclosed above in claim 65, including the Chlamydomonas sp. is Chlamydomonas reinhardtii (Table 2 on page 35).
Regarding claim 67, Bumbak teaches the invention as disclosed above in claim 65, including drying the harvested Chlamydomonas sp. (corresponding to drying microalgal paste) (Moheimani, page 13, lines 311-312).
Regarding claim 68, Bumbak teaches the invention as disclosed above in claim 65, including the Chlamydomonas sp. is Chlamydomonas reinhardtii (Table 2 on page 35).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bumbak (Bumbak et al., “Best practices in heterotrophic high-cell-density microalgal processes: achievements, potential and possible limitations”, 2011, Appl Microbiol Biotechnol, vol. 91, pages 31-46; cited on IDS) in view of Boyle (Boyle, N.R., Morgan, J.A., “Flux balance analysis of primary metabolism in Chlamydomonas reinhardtii”, 2009, BMC Systems Biology) as applied to claim 48 above, in view of Rasala (Rasala, B.A., Mayfield, S., “The microalga Chlamydomonas reinhardtii as a platform for the production of human protein therapeutics”, Bioengineered Bugs 2:1, 2010, pages 50-54).
Regarding claim 51, Bumbak teaches the invention as disclosed above in claim 48, including heterotrophic high-cell-density cultivation of microalgae for health and nutraceutical applications (page 32, column 2, paragraph 2) and that the disclosed cultivation methods apply to algae containing a heterologous gene (corresponding to Chlamydomonas reinhardtii as a microalgal species grown through heterotrophic cultivation (Table 2 on page 35).  It does not teach the heterologous gene encodes a therapeutic protein or that the method further comprises harvesting the therapeutic protein from the production culture.
However, Rasala teaches that Chlamydomonas reinhardtii is being investigated for its potential role in biotechnological applications because it is a popular model for genetic studies and has well-established methods for genetic transformation and recombinant gene expression, including transformation with human genes coding for human therapeutic proteins (page 50, column 1, paragraph 1).  Rasala also discloses a method of harvesting the therapeutic protein expressed in the chloroplast from the production culture (corresponding to harvesting the microalgae and lysing the cells to purify the desired recombinant protein) (page 53, column 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bumbak to include harvesting a therapeutic protein from a production culture of Chlamydomonas sp. containing a heterologous gene as taught by Rasala.  Since Bumbak teaches that the disclosed cultivation methods apply to microalgae containing a heterologous gene and discloses Chlamydomonas reinhardtii as a microalgal species, but is limited in its instruction regarding genetically-modified microalgae, a skilled practitioner would have been motivated to consult an additional reference such as Rasala in order to determine Chlamydomonas reinhardtii that has been genetically modified to contain a heterologous gene that is suitable for high cell density cultivation.  In consulting Rasala, the practitioner would find that the microalgal species has been 

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1, 64, and 67: Applicant amended to the claims which fully addresses the rejections and therefore the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 4, 12, 14, 21, 22, 47, 48, and 61-64 over Bumbak and Boyle: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claim 63, which renders its rejection moot (Applicant’s Remarks, page 6, paragraph 4).  Applicant argued that Bumbak does not teach or suggest the instantly claimed steps of initiating feeding of the production culture only when the pH of the production culture exceeds by 0.5 above the set point and discontinuing the feeding when the pH decreases by 0.2 below the set point.  Applicant stated that the reference discloses adding acetic acid to maintain a pH of 6.5 which “resulted in the continuous addition of acetic acid at a rate which followed a time course determined by the metabolic requirements of the biomass” in the last sentence of the second paragraph in the right column on page 41.  Applicant stated that Bumbak does not provide any guidance for culturing Chlamydomonas sp. as it does not include Chlamydomonas among its list of algal species in the second paragraph of the second column on page 37.  
However, Examiner points out that the fedbatch method of cultivation includes the addition of a medium at a continuous rate or at a punctuated rate as disclosed in paragraph 5 on page 70 by Gerson (Gerson et al., “Substrate Concentration Control in Bioreactors”, 1988, Biotechnology and Genetic Engineering Reviews, vol. 6:1, pages 67-150) and that cultivation using a ph-auxostat involves adding fresh medium to the culture as the pH drifts from a given set point until the pH returns to the set point as disclosed in the first paragraph of UMBC (“pH auxostat”, 2010, University of Maryland Baltimore County (UMBC), https://userpages.umbc.edu/~xkang/ENCH772/phauxostat.htm), which implies that feeding is initiated when the pH exceeds a setpoint and is discontinued when the pH returns to a setpoint.  Therefore, even if an example in Bumbak discloses adding acetic acid to maintain a pH of 6.5 resulting “in the continuous addition of acetic acid”, the initiation and discontinuation of feeding in response to pH are steps that define fedbatch and ph-auxostat methods of cultivation and as such, the disclosure of Bumbak regarding fedbatch and ph-auxostat in algal cultivation teaches these steps.  In response to the assertion that Bumbak does not provide any guidance for culturing Chlamydomonas sp., the summarization of the cultivation of Chlamydomonas in Table 2 on page 35 of Bumbak and the disclosures regarding fedbatch and ph-auxostat cultivation systems at Chlamydomonas sp. using fedbatch and ph-auxostat systems.
Applicant then stated that “to establish obviousness of the pending claims the Office cannot simply argue that the instantly claimed deviations in the pH are arbitrary” and that “the Office must explain why a skilled artisan would have modified the pH-auxostat of Bumbak to allow the instantly claimed deviations in pH”.  Applicant then argued that the prior art references only disclose a pH-auxostat and do not teach any specific deviation in the pH that was permitted in the pH-auxostat, let alone the claimed asymmetric deviation.  Applicant stated that even if a case of obviousness for overlapping ranges can be made (per the paragraph spanning pages 5-6 of the Office Action), a patentee can rebut the case of obviousness by establishing the criticality of the claimed range or by establishing that the prior art did not recognize the parameter as “result-effective”.  Applicant stated that, since the cited references do not indicate that the pH set point can be permitted to deviate, the parameter was not recognized as “result-effective” and therefore, is not obvious.  Applicant also stated that a person of ordinary skill had no guidance to attempt to permit any deviation in the pH set point that would produce advantageous results.  Applicant maintained that the Office failed to provide any explanation as to why a skilled artisan would have picked the deviations of 0.5 above and 0.2 below the pH set point (Applicant’s Remarks, page 10, paragraph 4 – page 11, paragraph 4).
However, as described above, the fedbatch method of cultivation includes the addition of a medium at a continuous rate or at a punctuated rate as disclosed in paragraph 5 on page 70 by Gerson (Gerson et al., “Substrate Concentration Control in Bioreactors”, 1988, Biotechnology and Genetic Engineering Reviews, vol. 6:1, pages 67-150) and that 
Applicant provided a Declaration to show unexpected results provided by the claimed deviations in the pH set point wherein the Declaration compares a C. reinhardtii culture maintained at a single pH set point of 6.8 with a C. reinhardtii culture with a set point of 6.3 with the claimed deviations of 0.5 above the set point (pH 6.8) and 0.2 below the set point (pH 6.1).  Applicant stated that the Declaration demonstrates that allowing the claimed deviations in pH set point resulted in an unexpected higher culture density in less time than the culture maintained at a single set point of 6.8.  Applicant stated that by 100 hours and 150 hours, the culture produced by the claimed method produced about 35 g/L and 70 g/L biomass, respectively, whereas the comparative culture produced about 20 g/L and about 55 g/L biomass by 100 hours and 150 hours, respectively.  Applicant stated that the unexpected data renders the claimed invention nonobvious of the cited references (Applicant’s Remarks, page 12, paragraph 2 – page 13, paragraph 3).
However, the Examiner points out that the set point of the culture produced using the claimed method is 6.3 while the comparative culture had a set point of 6.8.  It is unclear why a different set point was used in each setting and therefore, it cannot be accurately determined if the increased growth rate of the culture produced using the claimed method is a result of the deviations or a result of the different pH set point and the Declaration is not a sufficient showing of unexpected results to overcome the obviousness rejections.  It is noted that claim 1 does not require the density of at least 50 g/L to be achieved in any particular amount of time and that the Declaration shows that the comparative culture achieves the claimed density.  It is also noted that, although claim 14 

Claim Rejections – 35 U.S.C. §103 of claims 15, 18, 20, 52, 60, and 65-68 over Bumbak, Boyle, and Moheimani; claim 51 over Bumbak, Boyle, and Rasala: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the combination of Bumbak and Boyle fails to teach or suggest all features of independent claims 1 and 64 and the unexpected results from the claimed deviation in the pH set point.  Applicant argued that each of Moheimani and Rasala fail to cure the deficiencies of the combination of Bumbak and Boyle (Applicant’s Remarks, page 13, paragraphs 4-7).
However, the combination of Bumbak and Boyle have been shown to teach all features of claims 1 and 64 while Moheimani and Rasala continue to be relied on for teaching the additional features of claims 15, 18, 20, 51, 52, 60, and 65-68.  Therefore, Applicant’s arguments are unpersuasive and the rejections of these claims are maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791